On the 3rd day of March, 1911, judgment was rendered against appellant in the county court of Tulsa county for a violation of the prohibitory liquor law and he was sentenced to pay a fine of $250 and 90 days imprisonment in the county jail. Appellant was allowed 60 days from the date of judgment within which to file his appeal to the Criminal Court of Appeals. On the 1st day of April, 1911, appellant was granted an extension of 20 days within which to *Page 633 
perfect his appeal, but appellant did not perfect his appeal to this court until the 4th day of May, 1911. The time granted by the court for perfecting the appeal having expired before the appeal was perfected, this court has never acquired jurisdiction of the case and the appeal is therefore dismissed.